Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145972                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ANTOINE LEE,                                                                                            David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 145972
                                                                    COA: 303217
                                                                    Wayne CC: 09-020438-NF
  FARMERS INSURANCE EXCHANGE,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the August 28, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration of the issue whether the trial court clearly erred in awarding the plaintiff
  attorney fees pursuant to MCL 500.3148(1). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2013                      _________________________________________
           h0313                                                               Clerk